 



Exhibit 10.1
SYSCO CORPORATION
2005 NON-EMPLOYEE DIRECTORS STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT
     This Restricted Stock Award Agreement (“Agreement”) was made and entered
into as of                          , 20            (“Date of Grant”), by and
between Sysco Corporation, a Delaware corporation (hereinafter “SYSCO”), and
                                        , a director of SYSCO (hereinafter
“Director”).
WITNESSETH:
     WHEREAS, the Board of Directors of SYSCO has adopted, and SYSCO’s
stockholders have approved, the Sysco Corporation Amended and Restated 2005
Non-Employee Directors Stock Plan (the “Plan”), the purpose of which is to
promote the interests of SYSCO and its stockholders by enhancing SYSCO’s ability
to attract and retain the services of experienced and knowledgeable directors
and by encouraging such directors to acquire an increased proprietary interest
in SYSCO through the ownership of common stock, $1.00 par value, of SYSCO
(“Common Stock”); and
     WHEREAS, the Plan provides that non-employee directors may receive awards
of restricted shares of SYSCO Common Stock; and
     WHEREAS, Director desires to continue to serve on the Board of Directors of
SYSCO and to accept an award of restricted stock in accordance with the terms
and provisions of the Plan and this Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the parties agree as
follows:
1. GRANT OF RESTRICTED STOCK AWARD.
     SYSCO, as authorized by the Board of Directors, hereby grants to Director
                             shares of restricted Common Stock (the “Restricted
Stock Award”) pursuant to the provisions of the Plan. The Restricted Stock Award
shall be subject to vesting as set forth in the Plan and summarized below:

  (a)   One-third of the Restricted Stock Award (being                     
shares) shall vest on the anniversary of the Date of Grant.     (b)   An
additional one-third of the Restricted Stock Award (being                     
shares) shall vest on the second anniversary of the Date of Grant.     (c)   The
final one-third of the Restricted Stock Award (being                     
shares) shall vest on the third anniversary of the Date of Grant.     (d)   Any
unvested portion of a Restricted Stock Award shall vest upon the occurrence of a
Change in Control. For purposes of this Agreement, “Change in Control” means
that a person or persons who are acting together for the purpose of acquiring an
equity interest in SYSCO acquire beneficial ownership (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 20% or
more of the outstanding Common Stock.

 



--------------------------------------------------------------------------------



 



2. RESTRICTION ON TRANSFER.
     The restricted Common Stock granted as a Restricted Stock Award and this
Agreement shall not be sold, pledged, assigned, transferred, or encumbered prior
to the time the Restricted Stock Award vests as described herein.
3. DEPOSIT WITH SYSCO.
     Each certificate of Restricted Stock Award awarded hereunder shall be
registered in the name of the Director and left, prior to its vesting, on
deposit with SYSCO with a stock power endorsed in blank. Each such certificate
will contain the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the SYSCO Corporation
Amended and Restated 2005 Non-Employee Directors Stock Plan, and in the
associated Award Agreement. A copy of the Plan and such Award Agreement may be
obtained from SYSCO Corporation.
4. CERTAIN RIGHTS OF DIRECTOR.
     Except as otherwise set forth herein, Director, as owner of shares of
restricted Common Stock granted as a Restricted Stock Award, shall have all the
rights of a stockholder, including, but not limited to, the right to vote such
shares and the right to receive all dividends paid with respect to such shares;
provided, that all such rights shall be forfeited in respect to any portion of
the Restricted Stock Award as of the date all or any portion of such award is
forfeited.
5. CESSATION OF SERVICE.
     Except as set forth below and unless otherwise determined by the Board, if
Director ceases to be a Non-Employee Director (as defined in the Plan) prior to
the vesting of any portion of the Restricted Stock Award, Director shall forfeit
the portion of the Restricted Stock Award which is not vested on the date he
ceases to be a Non-Employee Director; provided, however, that unless otherwise
determined by the Board, if (a) Director serves out his or her term but does not
stand for re-election at the end thereof, or (b) Director shall retire from
service on the Board (for reasons other than death) prior to the expiration of
his or her term and on or after the date he or she attains age 71, Director’s
Restricted Stock Award shall remain in effect and vest, as if Director had
remained a Non-Employee Director of SYSCO. Upon the death of Director, any
unvested portion of the Restricted Stock Award shall vest.
6. ADJUSTMENT TO AWARD IN CERTAIN EVENTS.
     In the event of a change in the capitalization of SYSCO due to a stock
split, stock dividend, recapitalization, merger, consolidation, combination, or
similar event, the aggregate shares subject to this Agreement shall be adjusted
to reflect such change.
7. WITHHOLDING.
     All distributions under the Plan are subject to withholding of all
applicable taxes, and SYSCO may condition the delivery of any shares or other
Plan benefits on satisfaction of the applicable withholding obligations. SYSCO,
in its discretion, may either: (a) require you to pay to SYSCO an amount
sufficient to satisfy any local, state, Federal and foreign income tax,
employment tax and

-2-



--------------------------------------------------------------------------------



 



insurance withholding requirements prior to the delivery of any payment or stock
owing to you pursuant to the Restricted Stock Award; or, in its discretion,
(b) permit you to surrender shares of Common Stock which you already own, or
reduce the number of shares to be delivered to you by that number of shares of
the Restricted Stock Award, in each case in an amount sufficient to satisfy all
or a portion of such tax or other withholding requirements, but only to the
extent of the minimum amount required to be withheld under applicable law. Any
such shares of Common Stock surrendered or otherwise tendered shall be valued at
the Fair Market Value thereof, as defined in the Plan.
8. NO COMPROMISE WITH REGULATORY AUTHORITY.
     Notwithstanding any other provision of this Agreement to the contrary,
Director agrees that SYSCO shall not be obligated to deliver any shares of
Common Stock, if counsel to SYSCO determines such delivery would violate any law
or regulation of any governmental authority or agreement between SYSCO and any
national securities exchange upon which the Common Stock is listed.
9. PLAN CONTROLS.
     In the event of a conflict between the terms of this Agreement and the
Plan, the Plan shall be the controlling document.
10. END OF RESTRICTIONS; DELIVERY OF STOCK.
     If all terms and conditions of this Agreement are complied with in full,
all restrictions on the Restricted Stock Award referred to herein shall lapse
and the Director shall receive the certificate representing such Restricted
Stock.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
     

            SYSCO CORPORATION         By:           Name:           Title:      
    DIRECTOR:                             

-3-